Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Reissue Papers
The copy of the drawings is not the drawings as published in the patent. They do not contain the headings as printed in the patent containing the U.S. Patent, patent pub date, sheet number and the patent number. See 37 CFR 1.173. Applicant is required to submit a copy of the drawings, as published.

Recapture
Claims 1-8 and 16-22 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). The reissue application contains claim(s) that are broader than the issued patent claims. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim 
According to MPEP 1412.02, entitled Recapture of Subject Matter, Roman Numeral II, the three step test for recapture and in particular, the first step, are as follows:
II.    THREE STEP TEST FOR RECAPTURE: 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In Clement, 131 F.3d at 1468-70, 45 USPQ2d at 1164-65, the Court of Appeals for the Federal Circuit set forth a three step test for recapture analysis. In North American Container, 415 F.3d at 1349, 75 USPQ2d at  1556, the court restated this test as follows:

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

We apply the recapture rule as a three-step process:

(1) first, we determine whether, and in what respect, the 
reissue claims are broader in scope than the original 
patent claims; 

[NOTE: if the claims are not broader in scope than the original patent claims, there is no recapture; if the claims are broader in scope, then proceed to step (2).]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 

[NOTE: if the broader aspects of the reissue claims do not relate to surrendered subject matter, there is no recapture; if the broader aspects of the reissue claims do relate to surrendered subject matter, then proceed to step (3).] 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule. 

[NOTE: if the reissue claims were materially narrowed in aspects related to the surrendered subject matter, there is no recapture; if the claims were not materially narrowed in related unrelated aspects, there is recapture.]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


In North American Container, the court cited Pannu, 258 F.3d at 1371, 59 USPQ2d at 1600; Hester, 142 F.3d at 1482-83, 46 USPQ2d at 1649-50; and Clement, 131 F.3d at 1468, 45 USPQ2d at 1164-65 as cases that lead to, and explain the language in, the North American Container recapture test.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A.    The First Step - Is There Broadening? 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In every reissue application, the examiner must first review each claim for the presence of broadening, as compared with the scope of the claims of the patent to be reissued. A reissue claim is broadened where some limitation of the patent claims is no longer required in the reissue claim; see MPEP § 1412.03 for guidance as to the nature of a "broadening claim." If the reissue claim is not broadened in any respect as compared to the patent claims, the analysis ends; there is no recapture.
In the instant case it is clear that amended reissue independent claims 1 and 16
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 are broader than the original patent claims 1 and 16. Claim 1 completely deletes sections b and c of the original patent claims 1 and 16 respectively. Claim 16 fails to include the handle being hollow, the attaching of the extending member, the attaching of a fastener, and the cord being attached to the handle instead of coupled to the extending member. 
So the answer to Question 1 is YES, there is broadening.

According to MPEP 1412.02, entitled Recapture of Subject Matter, Roman Numeral II, the second step is as follows:
B.    The Second Step - Does Any Broadening Aspect of the Reissued Claim Relate to Surrendered Subject Matter? 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Where a claim in a reissue application is broadened in some respect as compared to the patent claims, the examiner must next determine whether the broadening aspect(s) of that reissue claim relate(s) to subject matter that applicant previously surrendered during the prosecution of the original application (which became the patent to be reissued). The "original application" includes the patent family’s entire prosecution history. MBO Laboratories, Inc. v. Becton, Dickinson & Co., 602 F.3d 1306, 94 USPQ2d 1598 (Fed. Cir. 2010). Each limitation of the patent claims, which is omitted or broadened in the reissue claim, must be reviewed for this determination. This involves two sub-steps.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

1.	The Two Sub-Steps: 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) One must first determine whether applicant surrendered any subject matter in the prosecution of the original application that  became the patent to be reissued. 
If an original patent claim limitation now being omitted or broadened in the present reissue application was originally relied upon by applicant in the original application to make the claims allowable over the art, the omitted limitation relates to subject matter previously surrendered by applicant. The reliance by applicant to define the original patent claims over the art can be by presentation of new/amended claims to define over the art, or an argument/statement by applicant that a limitation of the claim(s) defines over the art. To determine whether such reliance occurred, the examiner must review the prosecution history of the original application (of the patent to be reissued and any related application(s)) for surrender of claimed subject matter which may result in recapture. The prosecution history includes the rejections and applicant’s arguments made therein.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

With respect to whether applicant surrendered any subject matter, it is to be noted that a patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art rejection in the original application for the patent to be reissued, regardless of whether the Office adopted the argument in allowing the claims. Greenliant Systems, Inc. v. Xicor LLC, 692 F.3d 1261, 1271, 103 USPQ2d 1951, 1958 (Fed. Cir. 2012). As pointed out by the court, "[i]t does not matter whether the examiner or the Board adopted a certain argument for allowance; the sole question is whether the argument was made." Id. 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

If applicant did not surrender any subject matter in the prosecution of the original application, the analysis ends and there is no recapture.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


(B) If applicant did surrender subject matter in the original application prosecution, the examiner must then determine whether any of the broadening of the reissue claims is in the area of the surrendered subject matter. The examiner must analyze all of the broadening aspects of the reissue claims to determine if any of the omitted/broadened limitation(s) are directed to limitations relied upon 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

With respect to the "second step" in the recapture analysis, it is to be noted that if the reissue claim(s), are broadened with respect to the previously surrendered subject matter, then recapture will be present regardless of other unrelated narrowing limitations. In the decision of In re Mostafazadeh, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011), the Federal Circuit stated:

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

[T]he recapture rule is violated when a limitation added during prosecution is eliminated entirely, even if other narrowing limitations are added to the claim. If the added limitation is modified but not eliminated, the claims must be materially narrowed relative to the surrendered subject matter such that the surrendered subject matter is not entirely or substantially recaptured. Id. at 1361.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The situation in Mostafazadeh involved substantial recapture of the surrendered subject matter, which was determined under the third step of the recapture analysis. See subsection II.C below for more explanation. The focus in the analysis of the second step must be on the subject matter that was surrendered during the original application prosecution in the context of the then-existing claims (i.e., the original claims).

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

When an examiner determines that the broadening aspect(s) of that reissue claim relate(s) to subject matter that applicant previously surrendered during the prosecution of the original application (which became the patent to be reissued) in step 2 of the recapture analysis, the overlooked aspects inquiry may be applicable. See MPEP § 1412.01, subsection II. 
To answer question 2 one must first identify if applicant surrendered any subject matter during previous examination of the patent. On 10-30-2017 applicant argued that previously applied prior art did not disclose the sliding structure between the extending member and the handle in the claim language an extending member 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
slidably coupled to the handle operable to repeatedly slide to and from an un-extended position wherein a portion of the extending member is within the hollow center of the handle and an extended position where the portion of the extending member is not within the hollow center. Applicant also argued that the art failed to disclose that the fastener is movably coupled to the handle and the extending member operable to selectively fix a position of the extending member relative to the handle. The examiner therefore contends that since applicant relied on these claim limitations for patentability that these limitations are indeed Surrender-Generating-Limitations (SGL). Therefore surrender did occur. Given that reissue claims 1 and 16 completely deleted the limitations of the extending member and the fastener, the broadening aspect of the reissue claims directly relates to the surrendered subject matter. 

According to MPEP 1412.02, entitled Recapture of Subject Matter, Roman Numeral II, the third step is as follows:
C.    The Third Step - Are the Reissue Claims Materially Narrowed in Other Respects, and Hence Avoid the Recapture Rule? 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

As pointed out above, this third step of the recapture determination, as set forth in North American Container, considers the significance of the claim limitations that were added and deleted, during prosecution of the patent (to be reissued) to determine whether the reissue claims should be barred under the recapture doctrine. 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In the decision of In re Mostafazadeh, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011), the Federal Circuit stated that to avoid the recapture rule "the claims must be materially narrowed relative to the surrendered subject matter such that the surrendered subject matter is not entirely or substantially recaptured." Id. at 1361, 98 USPQ2d at 1644. Under this third step, it must be determined if there is entire or substantial recapture of the surrendered subject matter because there is no or insufficient material narrowing to avoid the recapture rule.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The following discussion addresses analyzing the reissue claims that have eliminated or modified a surrender generating limitation, as determined under step 2 analysis. In any broadening reissue application, the examiner will determine, under steps 1 and 2 of the recapture analysis on a claim-by-claim basis, whether the broadening relates to subject matter that was surrendered during the examination of the patent for which reissue is requested. Under step 3, it must be determined if such reissue claims are materially narrowed so as to escape the effects of the recapture doctrine. Note, examiners should consider any relevant preliminary applicant arguments of record as part of the recapture determination. See subsection VII, below, "REBUTTAL BY THE REISSUE APPLICANT," which points out how the recapture finding of the Office can be rebutted by applicant, in some limited instances, by showing that material narrowing is present in the claims.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale



    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

1) If a surrender generating limitation (SGL) has been entirely eliminated from a claim present in the reissue application, then a recapture rejection under 35 U.S.C. 251  may be proper. For example, if a claim limitation present in the original patent that was added to overcome a rejection or that was argued by applicant to distinguish over the prior art is entirely eliminated from a claim in the reissue application and not replaced by a new SGL-related limitation, then a recapture rejection under 35 U.S.C. 251  is proper and must be made for that claim. 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Such an omission in a reissue claim, even if it is accompanied by other limitations making the reissue claim narrower than the patent claim in other unrelated aspects, is impermissible recapture. Pannu, 258 F.3d at 1371-72, 59 USPQ2d at 1600. But note that even if the SGL limitation in the patent claims was entirely eliminated, the reissue applicant may have added a new limitation that relates to surrendered subject matter. See the last paragraph of this subsection below. 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

2) If the SGL has not been entirely eliminated from a claim in the reissue application (i.e., the amendment narrowing the claim or the argued limitation has not been entirely eliminated from the claim in the reissue application), but rather it has been made less restrictive in the reissue application claim (such that the claim is broadened), the analysis (based on In re Mostafazadeh, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011) and In re Youman, 679 F.3d 1335, 102 USPQ2d 1862 (Fed. Cir. 2012)) is as follows: 

It must be determined what portion of the amendment or argued limitation has been retained, and whether the retained portion materially narrows the original claims to avoid recapture.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

See Youman, 679 F.3d at 1346 n.4, 102 USPQ2d at 1870 n.4 ("'original claims' are defined as 'the claims before surrender'"). "[I]f the patentee modifies the added [or argued] limitation such that it is broader than the patented claim yet still materially narrows relative to the original claim, the recapture rule does not bar reissue." Id. at 1347, 102 USPQ2d at 1870. On the other hand, if the retained portion of the modified limitation is "well known in the prior art," impermissible recapture has not been avoided. See Mostafazadeh, 643 F.3d at 1361, 98 USPQ2d at 1644. It is to be noted that if the retained portion of the modified limitation is well known in the prior Id. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


In both situations 1 and 2, even "[i]f the modified limitation does not materially narrow (or, in other cases, the limitation is eliminated)," it may be that "the reissued claims were materially narrowed in other respects so that the claims have not been enlarged, and hence avoid the recapture rule." Youman, 679 F.3d at 1347, 102 USPQ2d at 1870. In other words, even if the modified limitation does not materially narrow, the reissue applicant may have added a new limitation that still relates to surrendered subject matter (e.g., same characteristic or concept). The material narrowing must relate to what was amended or argued by applicant in the original application, to define the claim over the art. Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 1271, 103 USPQ2d 1951, 1958 (Fed. Cir. 2012). If the reissue applicant believes that "the reissued claims were materially narrowed in other respects," the reissue applicant should point out explicitly what limitation has been added to the claims to materially narrow and how it materially narrows the claims. 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

III.    Example Analysis

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The following examples are provided for analyzing the reissue claims for recapture.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A. Comparing Reissue Claims Narrowed/Broadened Vis-à-vis the Canceled Claims 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

1.	Reissue Claims Are Same or Broader in Scope Than Canceled Claims in All Aspects: 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The recapture rule bars the patentee from acquiring, through reissue, claims that are in all aspects (A) of the same scope as, or (B) broader in scope than, those claims canceled from the original application to obtain a patent. Ball Corp. v. United States, 729 F.2d at 1436, 221 USPQ at 295. 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

2.	Reissue Claims Are Narrower in Scope Than Canceled Claims in at Least One Aspect: 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The discussion below is directed to the situation where the reissue claims are narrower than the canceled claims in some aspect, but are broader than the patent claims in some other aspect. Note, as discussed above in subsection II.A, if the reissue claims are equal in scope to, or narrower than, the patent claims (as opposed to the canceled claims) in all aspects, then there can never be recapture and the discussion that follows is not applicable. 
canceled from the original application by inclusion of the entirety of the limitation added to define the original application claims over the art, there will be no recapture, even if the reissue claims are broader than the canceled claims in some other aspect (i.e., an aspect not related to the surrender made in the original application).

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

For example, assume combination AB was originally claimed in the application, and the claim was amended in response to an art rejection to add element C, and thus, provide ABC (after which the patent issued). The prosecution history of the original application does not include any patentability arguments based on limitation B alone or in combination with A, C, or A and C. The reissue claims are then directed to combination ABbroadenedC. The ABbroadenedC claims are narrower in scope when compared with the canceled claim subject matter AB with respect to the addition of C (which was added in the application to overcome the art). Because the reissue claim retains surrender-generating limitation C and the broadening was not in the area of the surrendered subject matter, there is no recapture. On the other hand, if the amendment paper that added element C in the prosecution of the original application included arguments that the combination of B and C defined the claimed invention over the prior art (e.g., there is synergistic effect of B and C), then there will be recapture unless the claim is materially narrowed in a manner related to the surrendered subject matter. See example (4) in subsection B below.  

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

As another example, assume combination ABZ was originally claimed in the application, and the claim was amended in response to an art rejection to add element C and thus provide ABZC (after which the patent issued). The prosecution history of the original application does not include any patentability arguments based on limitation Z. The reissue claims are then directed to combination ABC (i.e., element Z is deleted from the canceled claims, while element C remains present). The ABC claims of the reissue are narrower in scope as compared to the canceled claim subject matter ABZ with respect to the addition of C (which was added in the application to overcome the art). Because the reissue claims retain surrender-generating limitation C, there is no recapture. 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

B.	Comparing Reissue Claims Narrowed/Broadened Vis-à-vis the Patent Claims 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

As pointed out above, where the reissue claims are narrower than the patent claims in all aspects, then there can never be recapture. If reissue claims are equal in scope to the patent claims, there is no recapture as to those reissue claims. Where, however, reissue claims are both broadened and narrowed as compared with the patent claims, the nature of the broadening and narrowing must be examined to determine whether the Clement, 131 F.3d at 1471, 45 USPQ2d at 1166), then recapture will bar the claims. This narrowing/broadening vis-à-vis the patent is broken down into four possibilities that will now be addressed.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

If a claim is presented in a reissue application that omits, in its entirety, the surrender-generating limitation, that claim impermissibly recaptures what was previously surrendered, and that claim is barred under 35 U.S.C. 251. Note, however, subsection VII, below, "REBUTTAL BY THE REISSUE APPLICANT," which points out how the recapture finding of the Office can be rebutted by applicant, in some limited instances, by showing that material narrowing is present in the claims.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

1.	Reissue Claims Are Broader by Entirely Omitting Surrender Generating Limitation(s) and Are Narrower in Unrelated Aspect(s): 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In this case, there is recapture.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Recapture exists because there is no addition of a new limitation that is related to the surrendered subject matter or if there is a new limitation that is related to the surrendered subject matter but it fails to materially narrow the claim (e.g., only adds what is known in the prior art). 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

This situation is where the patent claims are directed to combination ABC and the reissue claims are directed to ABD (which is not an overlooked aspect). Element C was either a limitation added to AB to obtain allowance of the original patent, or was argued by applicant to define over the art (or both) in the prosecution of the original application. Thus, addition of C (and/or argument as to C) has resulted in the surrender of any combination of A & B that does not include subject matter related to C. Element C is a surrender generating limitation. Element D, on the other hand, is not related to the surrendered subject matter. Thus, the reissue claim, which completely eliminates C, is broadened in an area related to the surrender. The narrowing of the claim by the addition of D will not save the claim from recapture because D is not related to the surrendered subject matter. If, however, element D were related to the surrendered subject matter and materially narrowed the claim compared to the canceled claim, recapture may be avoided. See example 4 below.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Reissue claims that are broader than the original patent claims by entirely omitting the surrender-generating limitation (element C, in the example given) without a related replacement limitation will be barred by the recapture rule even though there is narrowing of the claims by adding limitation(s) not related to the surrendered subject matter. As stated in the In re Clement, 131 F.3d at 1470, 45 USPQ2d at 1165, if the reissue claim is broader in an aspect germane to a prior art rejection, but narrower in another aspect completely unrelated to the rejection (e.g., fails to materially narrow the claim relative to the surrendered subject matter), the recapture rule bars the claim. Pannu, 258 F.3d 1366, 59 USPQ2d 1597, provides a fact situation in which this scenario was held to be recapture.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

2.	Reissue Claims Are Narrower or Equal in Scope in Area Related to Surrendered Subject Matter and Are Broader in Unrelated Aspect(s): 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In this case, there is no recapture.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

This situation is where the patent claims are directed to combination ABCDE and the reissue claims are directed to ABDE (element C is omitted). Assume that the combination of ABCD was present in the original application as it was filed, and element E was later added to define over that art. No argument was ever presented as to elements A-C defining over the art. 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In this situation, the ABCDE combination of the patent can be broadened (in the reissue application) to omit element C, and thereby claim the combination of ABDE, where element E (the surrender generating limitation) is not omitted. There would be no recapture in this instance. (If an argument had been presented as to element C defining over the art, in addition to the addition of element E, then the ABCDE combination could not be broadened to entirely omit element C and thereby claim combination of ABDE. This would be recapture; see the discussion above as to surrender and recapture based upon argument and see example 4 below.)
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Additionally, the reissue claims are certainly permitted to recite combination ABDEspecific (where surrender-generating element E is narrowed). The patent claims can be broadened in an area not directed to the surrender (by omitting element C) and narrowed in the area of surrender (by narrowing element E to Especific) without violating the recapture doctrine.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

As another example, assume limitation C was added to application claims AB to obtain the patent to ABC, and now the reissue application presents claims to AC or ABbroadC. Such reissue claims avoid the effect of the recapture rule because they are broader in a way that does not attempt to reclaim what was surrendered earlier. Mentor Corp. v. Coloplast, Inc., 998 F.2d 992, 994, 27 USPQ2d 1521, 1525 (Fed. Cir. 1993). Such claims are considered to be broader in an aspect not "germane to a prior art rejection," and thus are not barred by recapture. Note In re Clement, 131 F.3d at 1470, 45 USPQ2d at 1165.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Reissue claims that are broader than the original patent claims by deletion of a limitation or claim requirement other than the "surrender-generating limitation" will avoid the effect of recapture, regardless of the nature of the 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

3.	Reissue Claims Retain Surrender Generating Limitation(s) without Change and Are Narrower or Broader in Unrelated Aspect(s): 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In this instance, there is clearly no recapture. In the reissue application, there has been no change in the claims related to the matter surrendered in the original application for the patent.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In this instance, element C was added to the AB combination to provide ABC and define over the art, and the patent was issued. The reissue omits element B and adds element Z, to thus claim ACZ. There is no recapture because the surrender generating element C has not been modified in any way. (Note, however, that if, when element C was added to AB, applicant argued that the association of newly added C with B provides a synergistic (unexpected) result to thus define over the art, then neither element B nor element C could be entirely omitted in the reissue application. See the discussion above as to surrender and recapture based upon argument and example 4 below.)

4.	Reissue Claims Retain, in Broadened Form, the Surrender Generating Limitation(s): 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In this case, there may be recapture.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Assume the combination AB was originally claimed in the application, and was amended in reply to an art rejection to add element C and thus provide the combination ABC (after which the patent issued). A reissue application is then filed, and the reissue application claims are directed to the combination ABCbroadened. The ABCbroadened claims are narrowed in scope when compared with the canceled claim subject matter AB (e.g., the original claims), because of the addition of Cbroadened. Thus, the claims retain, in broadened form, the limitation argued/added to overcome an art rejection in the original prosecution. In this instance, a recapture rejection can be made even though ABCbroadened is narrower than canceled claim subject matter AB, if Cbroadened was "well known in the prior art" or otherwise fails to materially narrow the application claims to avoid recapture of the surrendered subject matter. In Mostafazadeh, the panel explained that "if reissue claims ‘materially narrow[ed]’ the claims relative to the original claims," there is no impermissible recapture, where "full or substantial recapture of the subject matter surrendered during prosecution is avoided." See In re Mostafazadeh, 643 F.3d 1353, 1358, 98 USPQ2d 1639, 1642 (Fed. Cir. 2011) (emphasis added). In other words, "if the patentee modifies the added limitation such that it is broader than the patented claim yet still In re Youman et al., 679 F.3d 1335, 1347, 102 USPQ2d 1862, 1870 (Fed. Cir. 2012). Any recapture of surrendered subject matter that was contained in prior art of the original prosecution forms the ceiling for determining whether the modified limitation is materially narrowing. 
The SGL’s in claims 1 and 16 were completely deleted and the claims have not been materially narrowed; therefore the answer to question 3 is no, the claims have not been materially narrowed and therefore improper recapture of surrendered subject matter is occurring. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 7, 8, 16, 19, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiozaki-2014/0243170.
With respect to claim 1, Shiozaki discloses an apparatus for training a user including a handle 88, 89 including a rigid cylindrical shaft, a flexible cord 95 coupled to the handle via sleeve 91, and a collapsible fan coupled to the cord, as seen in fig. 28. The fan includes a sheet having a 1st major surface, an opposing 2nd major surface (surfaces are inside and outside of fan sheet and has a peripheral edge closest to the golf club shaft. The cross-sectional area creates a wind resistance-[0051], for example, the fan moveable between a collapsed configuration and an expanded configuration [0053], [0056], [0079]. The area of the sleeve is less when collapsed than when inflated or expanded.
With respect to claim 7, the cord is removably coupled to the handle via a cord lock.
With respect to claim 8, the fan includes two pieces of fabric connected together [0053], [0054], [0067], [0099], [0102].
With respect to claim 16, Shiozaki discloses a method of manufacture including forming a handle of a rigid cylindrical shaft 88, 89; attaching a flexible cord 95 to the handle; attaching a collapsible fan to the cord via sleeve 90, where the fan adjusts the wind resistance, the fan being a 
With respect to claim 19, Shiozaki discloses the cord can be rope-[0052].
With respect to claim 21, Shiozaki discloses the cord is removably coupled to the handle via a cord lock 19.
With respect to claim 22, Shiozaki discloses the fan is made of two pieces of connected fabric-[0054], [0067], [0102].

Claims 1, 7, 8, 16, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Celone-7,762,929.
With respect to claim 1, Celone discloses an apparatus for training a user including a handle 26 including a rigid cylindrical shaft, a flexible cord 28 coupled to the handle via connector 22, 24, and a collapsible fan 12 coupled to the cord, as seen in fig. 2 The fan includes a sheet having a 1st major surface, an opposing 2nd major surface (surfaces are inside and outside of fan sheet and has a peripheral edge. The cross-sectional area creates a wind resistance-col. 2 lines 17-31, the fan moveable between a 
With respect to claim 7, the cord is removably coupled to the handle-claim 1.
With respect to claim 8, the fan includes two pieces of fabric connected together 18 and 20.
With respect to claim 16, Celone discloses a method of manufacture including forming a handle of a rigid cylindrical shaft 26; attaching a flexible cord 28 to the handle; attaching a collapsible fan 12 to the cord via connectors 22, 24, where the fan adjusts the wind resistance, the fan being a contiguous nylon sheet having a cross-sectional area creating wind resistance, the fan operable between a collapsed configuration and an expanded configuration- the area of the collapsed configuration being less than that of the expanded configuration-see rejection of claim 1.
With respect to claim 21, Celone discloses the cord is removably coupled to the handle via a connector, 22, 24.
With respect to claim 22, Celone discloses the fan is made of two pieces of connected fabric 18, 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shiozaki in view of Laursen-4,343,473.
It would have been obvious to have provided the golf club shaft of Shiozaki out of a rigid rubber grip as taught by Laursen as this would allow for a grip which will not easily deform but will allow for secure gripping of the club.

s 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shiozaki in view of Fenton-2006/0005868.
It would have been obvious to have provided the fan of Shiozaki with the strap 10 of Fenton as such would allow the fan to be wrapped around the golf club and held in a collapsed configuration to easily be able to place it into the storage bag 48. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Celone in view of Laursen-4,343,473.
It would have been obvious to have provided the golf club shaft of Celone out of a rigid rubber grip as taught by Laursen as this would allow for a grip which will not easily deform but will allow for secure gripping of the club.

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Celone in view of Fenton-2006/0005868.
It would have been obvious to have provided the fan of Celone with the strap 10 of Fenton as such would allow the fan to be wrapped around the golf club and held in a collapsed configuration.

19 is rejected under 35 U.S.C. 103 as being unpatentable over Celone in view of Shiozaki-2014/0243170.
Celone discloses the invention as claimed with the exception of the cord being rope. Shiozaki discloses a similar cord could be made out of rope. It would have been obvious to have provided the cord of Celone out of rope as this was known to have been a known material of making these types of cords. It would have been readily available and inexpensive.

Response to Arguments
Applicant's arguments filed 02-08-2021 have been fully considered but they are not persuasive.
Applicant argues that the drawings should not be objected to because they are the same ones from the issued patent. The examiner disagrees. The drawings must be the same drawings sheets from the published patent, as explained above and in the last office action. They do not contain the headings as printed in the patent containing the U.S. Patent, patent pub date, sheet number and the patent number. See 37 CFR 1.173. Applicant is required to submit a copy of the drawings, as published.
Applicant argues that the recapture rejection is improper because during the original prosecution the claims were amended but not with 
See MPEP 1412.02 II B 1 and 2, as follows:
B.    The Second Step - Does Any Broadening Aspect of the Reissued Claim Relate to Surrendered Subject Matter? 

Where a claim in a reissue application is broadened in some respect as compared to the patent claims, the examiner must next determine whether the broadening aspect(s) of that reissue claim relate(s) to subject matter that applicant previously surrendered during the prosecution of the original application (which became the patent to be reissued). The "original application" includes the patent family’s entire prosecution history. MBO Laboratories, Inc. v. Becton, Dickinson & Co., 602 F.3d 1306, 94 USPQ2d 1598 (Fed. Cir. 2010). Each limitation of the patent claims, which is omitted or broadened in the reissue claim, must be reviewed for this determination. This involves two sub-steps.

1.	The Two Sub-Steps:
(A) One must first determine whether applicant surrendered any subject matter in the prosecution of the original application that became the patent to be reissued.

If an original patent claim limitation now being omitted or broadened in the present reissue application was originally relied upon by applicant in the original application to make the claims allowable over the art, the omitted limitation relates to subject matter previously surrendered by applicant. The reliance by applicant to define the original patent claims over the art can be by presentation of new/amended claims to define over the art, or an argument/statement by applicant that a limitation of the claim(s) defines over the art. To determine whether such reliance occurred, the examiner must review the prosecution history of the original application (of the patent to be reissued and any related application(s)) for surrender of claimed subject matter which may result in recapture. The prosecution history includes the rejections and applicant’s arguments made therein.

With respect to whether applicant surrendered any subject matter, it is to be noted that a patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art rejection in the original application for the patent to be reissued, regardless of whether the Office adopted the argument in allowing the claims. Greenliant Systems, Inc. v. Xicor LLC, 692 F.3d 1261, 1271, 103 USPQ2d 1951, 1958 (Fed. Cir. 2012). As pointed out by the court, "[i]t does not matter whether the examiner or the Board adopted a certain argument for allowance; the sole question is whether the argument was made." Id.

If applicant did not surrender any subject matter in the prosecution of the original application, the analysis ends and there is no recapture.

(B) If applicant did surrender subject matter in the original application prosecution, the examiner must then determine whether any of the broadening of the reissue claims is in the area of the surrendered subject matter. The examiner must analyze all of the broadening aspects of the reissue claims to determine if any of the omitted/broadened limitation(s) are directed to limitations relied upon by applicant in the original application to make the claims allowable over the art.

With respect to the "second step" in the recapture analysis, it is to be noted that if the reissue claim(s), are broadened with respect to the previously surrendered subject matter, then recapture will be present regardless of other unrelated narrowing limitations. In the decision of In re Mostafazadeh, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011), the Federal Circuit stated:

Id. at 1361.

The situation in Mostafazadeh involved substantial recapture of the surrendered subject matter, which was determined under the third step of the recapture analysis. See subsection II.C below for more explanation. The focus in the analysis of the second step must be on the subject matter that was surrendered during the original application prosecution in the context of the then-existing claims (i.e., the original claims).

When an examiner determines that the broadening aspect(s) of that reissue claim relate(s) to subject matter that applicant previously surrendered during the prosecution of the original application (which became the patent to be reissued) in step 2 of the recapture analysis, the overlooked aspects inquiry may be applicable. See MPEP § 1412.01, subsection II.

2.	Examples of the Second Step Analysis:
(A) Example (1) - Argument without amendment:

In Hester, supra, the Federal Circuit held that the surrender that forms the basis for impermissible recapture "can occur through arguments alone." 142 F.3d at 1482, 46 USPQ2d at 1649. For example, limitation A of the patent claims is omitted in the reissue claims and no other amendments are made. This omission provides a broadening aspect in the reissue claims, as compared to the claims of the patent. If the omitted limitation A was argued in the original application to make the application claims allowable over the art in the application, then the omitted limitation relates to subject matter previously surrendered in the original application, and recapture will exist. Accordingly, where claims are broadened in a reissue application, the examiner should review the prosecution history of the original patent file for recapture, even where the claims were never amended during the prosecution of the application which resulted in the patent. Note: The argument that the claim limitation defined over the rejection must have been specific as to the limitation relied upon, rather than a general statement regarding the claims as a whole. A general "boiler plate" sentence in the original application will not, by itself, be sufficient to establish surrender and recapture.

Emphasis added.

As can be seen in the underlined passages above an argument made by applicant that a limitation is not found in the prior art can surrender subject matter, even when no amendment is ever made to the claims. That is the situation here as explained above.
Applicant argues that Shiozaki does not have a cord coupled to the handle or a cord coupled to the fan. Applicant appears to be arguing that the two elements are not “directly” coupled to each other. The examiner disagrees. The cord 95 of Shiozaki couples the fan to the handle via the 
Applicant makes the same “directly coupled” argument with respect to Celone and it is no more persuasive than the same argument with respect to Shiozaki. 
The examiner asks for clarification as to the meaning of the statement that “The Applicant hereby rescinds any disclaimer of claim scope made in the parent application or any predecessor application in relation to the instant application.”.

Conclusion
Claims 1-8 and 16-22 are rejected.
Claims 9-15 and 23-31 have been canceled.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Glenn K. Dawson whose telephone number is 571-272-4694. The examiner can normally be reached on Mon-Fri 8:00-4:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors Gay Ann Spahn and Eileen Lillis can be reached at 571- 272-7731 and 571-272-6928, respectively. 

or access to the automated information system, call 800-786- 9199 (in USA or CANADA) or 571-272-1000.
Signed: /GLENN K DAWSON/ Primary Examiner, Art Unit 3993

Conferee: /BMF/
Conferee: /GAS/